Name: Council Decision 2011/171/CFSP of 21Ã March 2011 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova
 Type: Decision
 Subject Matter: politics and public safety;  European construction;  international affairs;  Europe;  criminal law
 Date Published: 2011-03-22

 22.3.2011 EN Official Journal of the European Union L 76/62 COUNCIL DECISION 2011/171/CFSP of 21 March 2011 amending Decision 2010/573/CFSP concerning restrictive measures against the leadership of the Transnistrian region of the Republic of Moldova THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 September 2010, the Council adopted Decision 2010/573/CFSP (1). (2) On the basis of a review of Decision 2010/573/CFSP, the restrictive measures should be extended until 31 March 2012. (3) However, in order to encourage progress in reaching a political settlement to the Transnistrian conflict, addressing the remaining problems of the Latin-script schools and restoring free movement of persons, the restrictive measures should be suspended until 30 September 2011. At the end of that period, the Council will review the restrictive measures in the light of developments, notably in the areas mentioned above. The Council may decide to reapply or lift travel restrictions at any time, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/573/CFSP is hereby amended as follows: (1) Article 4(2) is replaced by the following: 2. This Decision shall apply until 31 March 2012. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.; (2) Article 4(3) is replaced by the following: 3. The restrictive measures provided for in this Decision shall be suspended until 30 September 2011. At the end of that period, the Council shall review the restrictive measures.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 March 2011. For the Council The President C. ASHTON (1) OJ L 253, 28.9.2010, p. 54.